FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2022

                                      No. 04-21-00420-CV

                                       Juliann CASTRO,
                                            Appellant

                                                v.

       SCHLUMBERGER TECHNOLOGY CORPORATION and Christopher Jones,
                            Appellees

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 19-03-25646-CV
                        Honorable Daniel J. Kindred, Judge Presiding


                                         ORDER
       After we granted Appellees’ first motion for extension of time to file the brief, Appellees’
brief was due on July 13, 2022. See TEX. R. APP. P. 38.6(b), (d). Before the extended due date,
Appellees filed an unopposed second motion for a thirty-day extension of time to file the brief
until August 12, 2022. See id. R. 10.5(b).
       Appellees’ motion is granted. Appellees’ brief is due on August 12, 2022. Any further
motion for extension of time to file Appellees’ brief will be disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court